Per Curiam : There are no written pleadings in this case, and the record contains no bill of exceptions. The several motions made, and the reasons therefor, are not before us. They form no part of the record, and must be brought before the court by bill of exceptions. We can only regard, in this record, the verdict and judgment. The judgment is in accordance with the verdict, and we must presume that the verdict was responsive to the issue presented. There is nothing to show to the contrary, and the judgment is affirmed. Judgment affirmed.